 

 

 

 

USDC SDNY

   

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK Be RONICALLY FILED
OC #: ,
T “xX fo
U.S. BANK NATIONAL ASSOCIATION, NOT [PA TE FILED;

 

 

 

 

 

 

 

 

 

 

IN ITS INDIVIDUAL CAPACITY BUT : j
SOLELY AS TRUSTEE FOR THE RMAC
TRUST, SERIES 2016-CTT,

Plaintiff, ORDER

y 19 CV 2513 (VB)

EDWARD A. PUSZ, III, and KELLY A. PUSZ,

Defendants. :
--- o---X

 

Plaintiff commenced this action on March 21, 2019, by filing a complaint. (Doc. #1).
On September 25, 2019, plaintiff’s counsel informed the Court that defendant Kelly A. Pusz
filed a chapter 7 voluntary petition in bankruptcy. (Doc. #24). Thus, this matter was
automatically stayed.

On February 18, 2020, defendants Edward A. Pusz III and Kelly A. Pusz informed the
Court the bankruptcy case was closed and that they were ready to resume the proceedings in this
matter. (Doc. #29),

Accordingly, the stay in this matter is VACATED.

By April 6, 2020, the parties shall submit a joint letter regarding the status of the case,
which shall include a proposed revised discovery plan and scheduling order.

The Clerk is directed to (i) restore this case to active status on the docket, and (ii) mail
copies of this Order to defendants at their address on the docket.
Dated: March 3, 2020

White Plains, NY
SO ORDERED:

rel

Vincent L. Briccetti
United States District Judge

 
